Citation Nr: 0837792	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from October 1952 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran appears to be pursuing a 
claim of service connection for cervical neck injuries. This 
claim has not been perfected for appeal before the Board and 
is referred back to the RO.

In October 2008 the Board granted the veteran's motion to 
have his case advanced on its docket. 38 C.F.R. § 20.900(c) 
(2008).


FINDINGS OF FACT

1. The appellant's complaints of PTSD are not supported by 
any probative findings of a current disability.

2. The appellant's complaints of residuals of a concussion 
are not supported by any probative findings of a current 
disability.


CONCLUSIONS OF LAW

1. PTSD was not incurred in active service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Chronic residuals of a concussion were not incurred in 
active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met. There is no issue as to providing an 
appropriate application form or completeness of the 
application. VA notified the veteran in October 2002 and 
January 2005 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records, private medical records, 
and, as warranted by law, affording VA examinations, to which 
the veteran failed to report. 

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned. 
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated. The claimant 
was provided the opportunity to present pertinent evidence. 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Background

The veteran contends that he has PTSD and chronic residuals 
of a concussion due to an automotive accident in which he was 
injured and another soldier killed. This accident occurred 
while he was stationed at Ft. Wadsworth in New York City. See 
VA Form 21-4138.

The veteran's service medical records are not available. VA 
has a heightened duty to assist the veteran in developing his 
claim since the records may have been lost or destroyed. 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Regarding VA's 
"duty to assist," the RO has attempted, albeit 
unsuccessfully, to obtain the veteran's service medical 
records. An October 2002 request to the National Personnel 
Records Center (NPRC) was successful in locating the 
veteran's personnel record.  These included an October 6, 
1955 morning report which revealed that the veteran was 
involved in an automobile accident in which another soldier 
died. He had been treated at that time for emotional shock 
and held overnight for a possible concussion. There was no 
record of any physical injuries, or additional treatment.  As 
noted no medical records were found and they were reported to 
possibly have been destroyed in the 1973 fire at NPRC. 

In an October 2002 written statement in response to a request 
for additional information, the veteran noted that he had bad 
long term memory adding that, "without my medical and 
military records, this is a waste of yours and my time. I 
hope you have better luck in finding them."

The veteran was scheduled for compensation and pension 
examinations in November 2003. In response to an October 2003 
reminder of his VA examinations, the veteran wrote that as he 
could not locate medical records from the motor vehicle 
accident, it therefore would be a waste of time to meet.  He 
subsequently failed to report for his examinations.

The File contains VA and private treatment records from 2000 
to the present.  Theses contain a June 2001 CT scan of the 
brain from the Lakeshore Healthcare Center which was noted to 
be unremarkable.  

It also contains a January 2005 VA clinic psychological 
evaluation noting that a  PTSD screening was determined to be 
negative.

In February 2005 the veteran submitted a letter from Darren 
R. Bell, D.C., who noted that he was treating the veteran for 
cervicalgia (cervical pain).  He noted that the veteran 
sustained a significant injury in service in 1955 and:

Given the nature of that injury and his 
current clinical presentation, it is my 
opinion with a reasonable degree of 
chiropractic certainty that the injury 
that he sustained in the military is 
casually related to his present 
symptomatology and objective clinical 
status.

Another undated medical opinion from Dr. Bell received in 
March 2007 notes significant multiple levels of vertebral 
subluxation of the cervical spine which he attributed to the 
veteran's motor vehicle accident in service.   

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(1). 
The provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record. 38 C.F.R. 
§ 3.655(b) (2008). 

Analysis

The threshold question in any claim of entitlement to service 
connection is whether or not the veteran indeed has the 
disabilities claimed.

In a case such as this, where service medical records are 
unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

In this case the medical record is completely silent for any 
clinical findings which show that the veteran has now, or, 
for that matter, ever has had, PTSD or chronic residuals of a 
concussion.

In fact as noted a January 2005 VA PTSD screening was 
negative; and, as for chronic residuals of a concussion, a 
June 2001 Lakeshore Healthcare Center CT scan of the head was 
also negative.

With regard to Dr. Bell's medical opinions, an assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

The available personnel records reveal the veteran was in 
shock after an auto accident and was held overnight for 
observation of a possible concussion.  He was released the 
next day. The Board notes, however, that the veteran's 
service records are entirely silent as to any physical 
injury. 

Dr. Bell opined that the veteran in essence had neck pain as 
a result of the in service accident.  His subsequent opinion 
linking a cervical spine injury to service is not relevant as 
a cervical spine injury claim is not currently before the 
Board. His opinion is inadequate as it is unsupported by any 
clinical evidence.

The only other evidence in support of the claim are the 
veteran's own statements to the effect that his claimed PTSD 
and residuals of a concussion was the result of a motor 
vehicle injury during service. However, as a layperson, he is 
not competent to provide a probative opinion on a medical 
matter, such as the etiology of the claimed disorder. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In the absence of medical evidence showing either claimed 
disorder, the veteran does not have a valid claim of service 
connection for such disabilities. Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). The initial threshold requirement for 
establishing entitlement to the benefits sought is not met. 
Hence, the claims must be denied.

In sum, service connection for the aforementioned conditions 
as a result of service is denied. In making these decisions 
the Board considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced in this 
regard, it does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of a 
concussion is denied.


___________________________________________
N. R. ROBIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


